Citation Nr: 0737936	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956 and from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  
Subsequent to the rating decision in question, jurisdiction 
over the veteran's claims folder was transferred to the RO in 
Fort Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2007.  A 
transcript of his hearing has been associated with the 
record.

The Board notes that the veteran's appeal originally included 
	the issues of entitlement to service connection for 
sterility and general claims pertaining to exposure to 
radiation and asbestos.  However, the veteran withdrew his 
claim for sterility in writing in April 2007.  He withdrew 
claims pertaining to exposure to asbestos and radiation at 
his August 2007 hearing before the undersigned.  As such, 
these issues are not before the Board.


FINDINGS OF FACT

1.  In a rating decision of August 1983, the RO denied 
service connection for a back disability; the veteran did not 
appeal.

2.  The evidence received since the RO's August 1983 rating 
decision is relevant and probative of the issue at hand.

3.  A back disability was not manifest in service and is 
unrelated to the veteran's service.

4.  A left knee disability was not manifest in service and is 
unrelated to the veteran's service.

CONCLUSIONS OF LAW

1.  The August 1983 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  A back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  A left knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
October 2002, after the enactment of the VCAA.

A letter dated in November 2002 discussed the evidence 
necessary to support a claim for service connection.  The 
veteran was told how VA had developed evidence in his claim.  
He was asked to identify or submit evidence.  The letter also 
explained the process by which the veteran could reopen a 
previously denied claim.  

An April 2005 letter asked the veteran for evidence showing 
that his back and knee conditions had existed from military 
service to the present.  The various types of evidence he 
could submit or identify were listed.  He was asked to submit 
or identify all medical reports.  The evidence of record was 
listed and the veteran was told how VA would assist him.  

A March 2006 letter provided essentially the same 
information.  An additional March 2006 letter discussed the 
manner in which VA determines disability ratings and 
effective dates.

A letter dated in July 2006 notified the veteran that VA had 
been unsuccessful in obtaining service medical records.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, VA and private treatment records have been 
obtained and associated with the record.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence or 
information.  

The Board additionally notes that a portion of the veteran's 
service medical records were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  
Specifically, NPRC has indicated that records pertaining to 
the veteran's first period of service are not available.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Finally, the Board observes that during the pendency of this 
appeal, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision which held that, in the context of 
a claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  As the Board has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disability, further notice in light of this decision is 
unnecessary.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a back problem in August 
1983.  It noted that service entrance examination in July 
1961 indicated a normal back, and that there were no 
complaints of a back problem in the veteran's service medical 
records.  The RO also noted that a back disability was not 
shown by the evidence of record.

Evidence received since the August 1983 rating decision 
includes medical documents demonstrating a current back 
disability.   X-rays taken in August 1986 revealed 
calcification in the cervical spine.  The report of an 
occupational health consultation conducted in January 1993 
indicates a diagnosis of left thoracolumbar strain.  

Evidence received since the August 1983 rating decision also 
includes the veteran's statements and testimony regarding an 
injury he sustained during his first period of service.  He 
has submitted a statement from a former colleague that also 
relates information concerning an injury to his back during 
service.  Based upon the reasons for the prior denial, the 
evidence indicating an injury in service is new and material.  
Specifically, the evidence cures one of the evidentiary 
defects that had previously existed.  Therefore, the claim of 
entitlement to service connection for a back disability is 
reopened.  

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

As discussed previously, service medical records for the 
veteran's first period of service are not available.  He 
asserts that his back was injured while lifting blocks into 
the back of a dump truck.  He has reported that he underwent 
treatment during his first period of service.  With respect 
to his left knee, the veteran states that he sustained an 
injury jumping into a hole during his first period of 
service.  

Service medical records for the veteran's second period of 
service indicate that the veteran did not report back or knee 
problems on enlistment examination in 1961.  In July 1961, 
the veteran reported that for the previous year he had 
experienced temporary episodes of left upper back muscular 
discomfort, lasting two to three days.  He was treated with 
heat and medication.  The remainder of records is negative 
for any diagnosis, complaint, or abnormal finding pertaining 
to the veteran's back or to his left knee.  On discharge 
examination in May 1965, the veteran denied trick or locked 
knee and lameness.  An extensive history was recorded, but 
did not include any reference to the veteran's back or his 
left knee.  On physical examination, the veteran's spine and 
lower extremities were clinically normal.

A December 1981 private treatment record notes the veteran's 
report of an injury to his back in 1954, with problems since 
that time.  The provider noted that the veteran had recently 
bent down to pick up a generator and sustained an injury to 
his back.  

A March 1986 private treatment record notes the veteran's 
complaint of low back pain.  He reported that he had lifted a 
bicycle rack and his back went out.  This had happened 
several times in the past.  Acute and chronic low back pain 
was assessed.

X-rays taken in August 1986 revealed calcification in the 
cervical spine.  Hypertrophic spurring was present in the 
lumbosacral spine.

The veteran's back was privately evaluated in January 1993, 
following a fall in 1993.  The veteran denied any history of 
arthritis.  He stated that he knew of no other accidents or 
incidents which might have caused his discomfort.  He denied 
any previous injury to his back and stated that he had not 
experienced pain more than six or seven years previously.  

An April 2004 statement by a service colleague indicates that 
the veteran twisted his back during work duty.  He also 
recalled that the veteran complained of ankle and knee pain 
after jumping into a hole.  

An April 2004 statement by the veteran's former wife 
indicated that the veteran had knee problems later in life 
and underwent drainage of fluid several times.  She noted 
that he also had problems with his spine and sought 
chiropractic treatment.

The veteran underwent left total knee replacement in November 
2005.

A VA examination was carried out in September 2006.  The 
examiner reviewed the claims folder and carefully recited the 
history of the veteran's back and left knee disabilities.  
The veteran denied any occupational injuries to his back 
following service.  After physical examination, the pertinent 
diagnoses were degenerative joint disease of the left knee 
status post left knee replacement, and degenerative disc 
disease of the cervical and thoracolumbar spine.  The 
examiner opined that it was less likely than not that the 
veteran's current left knee and back conditions were due or 
related to the unspecified injury during army service between 
1954 and 1956.  He noted that the veteran's subsequent 
medical records were silent for complaints of symptoms.  With 
respect to the veteran's back, the examiner pointed out that 
the veteran denied history of occupational injuries but that 
such injuries were well documented in his medical records.  
He stated that the veteran likely suffered a lumbar or 
thoracolumbar strain during Army service but that one episode 
of strain did not cause degenerative disc disease later in 
life.  He concluded that the veteran's degenerative disc 
disease was more likely than not a result of cumulative wear 
and tear in conjunction with repeated injuries sustained 
throughout his life.  He pointed out that the veteran had, in 
1993, denied injuries to his back and had stated that his 
pain had started six or seven years previously.  Regarding 
the veteran's knee, the examiner pointed out that the 
veteran's former wife had stated that his knee problems 
developed later in life.  He concluded that the veteran's 
left knee disability was more likely than not the result of 
the aging process and cumulative wear and tear over time.  He 
indicated that there was no supporting evidence in the 
medical records to substantiate the veteran's claim that his 
knee pain became chronic with progression of symptoms 
following the unspecified injury in service, noting again 
that the records were silent for knee complaints for several 
decades.

Upon review of the evidence pertaining to these claims, the 
Board has concluded that service connection is not warranted.  
With respect to service connection for a back disability, the 
Board notes that there is a single notation of back pain in 
the records pertaining to the veteran's second period of 
service.  However, his spine was normal on discharge in 1965, 
and he made no complaint of back problems at that time.  
While there is evidence of current back disability, the 
evidence establishes that such disabilities are not related 
to any disease or injury in service.  Rather, the VA examiner 
carefully reviewed the record and examined the veteran, and 
concluded that it was less likely than not that the veteran's 
current back condition was due to the reported injury in 
service.  Moreover, in 1993 the veteran reported back pain 
beginning only six or seven years previously.  

Regarding the veteran's claimed left knee disability, the 
evidence establishes that it is also unrelated to any disease 
or injury in service.  While the veteran has reported an 
injury to his knee during his first period of service, the 
records pertaining to his second period of service are silent 
with respect to any diagnosis or abnormal finding.  On 
enlistment examination in 1961, the veteran did not identify 
any problems relating to his left knee.  Discharge 
examination in 1965 also failed to disclose any left knee 
problems.  The VA examiner concluded that it was less likely 
than not that the veteran's current left knee condition was 
due to the reported injury in service.  

In summary, the evidence establishes a remote, post-service 
onset of the veteran's back and left knee disabilities.  The 
Board has considered the veteran's arguments that his back 
and left knee disabilities are related to service.  However, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
the most probative evidence establishes that the veteran's 
back and left knee disabilities are unrelated to service.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the veteran's back 
and left knee disabilities and service.  The veteran's 
assertions of a link to service are not persuasive.  
Furthermore, the Board is presented with normal records at 
service discharge in 1965 and a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within many years of separation.  The Board finds the 
negative and silent record to be far more probative than the 
veteran's remote, unsupported assertions.  In reaching this 
conclusion, the Board is aware that at times the veteran has 
reported that he did injury the back during service.  
However, even if we accept that there was an in-service 
injury, the more probative evidence establishes that current 
disability is unrelated to any in-service event.  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim.


ORDER

The application to reopen the claim of entitlement to service 
connection for a back disability is granted.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


